Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00261-CR

                                      Daniel LAQUE Sr.,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-03-0060-CRA
                         Honorable Donna S. Rayes, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, we REFORM the trial court’s judgment
to reflect the offense for which Appellant Daniel Laque Sr. was convicted as “Sexual Assault,”
reform the judgment to reflect Appellant Daniel Laque Sr. was convicted under “Texas Penal Code
section 22.011(a)(1),” and further reform the judgment to read as follows: “The age of the victim
at the time of the offense was younger than 17 years of age.” The trial court’s judgment is
AFFIRMED AS REFORMED.

       SIGNED July 31, 2019.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice